DETAILED ACTION
This action is in response to the RCE filed on 6/4/2021. 
Claims 1-20 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 6/4/2021 with respect to the claims 1-20 have been fully considered and are persuasive.  The rejection of the claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to generating a virtual object with illumination according to a light source in which the light source is determined in accordance with intensity information of a face, a pose of the face determined based on depth information obtained by a depth camera and 3D face model. 

Prior art was found for the claims as follows:

-  Gruber et al. (US 20140320530 A1)
 Gruber discloses determining the real world lighting condition based upon the captured video frame so as to apply lighting condition to the rendered AR objects.  


 Shim discloses rendering 3D objects including a human face with illumination condition in which captured 2D image of the face is obtained to estimate the direction of each of the illumination sources.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1 and 9, generating a virtual object with illumination according to a light source in which the light source is determined in accordance with intensity information of a face, a pose of a human face and 3D face model.

 The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner, Art Unit 2481